         Case 1:19-cv-00040-REB Document 29 Filed 02/12/19 Page 1 of 2




JAN M. BENNETTS
ADA COUNTY PROSECUTING ATTORNEY

SHERRY A. MORGAN
Senior Deputy Prosecuting Attorney
DAVID A. ROSCHECK
Deputy Prosecuting Attorney
Civil Division
200 W. Front Street, Room 3191
Boise, ID 83702
Telephone (208) 287-7700
Facsimile (208) 287-7719
Idaho State Bar Nos. 5296, 9008
civilpafiles@adaweb.net

Attorneys for Ada County and Jan M. Bennetts


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


BIG SKY SCIENTIFIC LLC,                           )
                                                  )    Case No. 1:19-cv-00040-REB
                              Plaintiff,          )
                                                  )    MOTION TO SEAL
vs.                                               )
                                                  )
IDAHO STATE POLICE, ADA COUNTY,                   )
JAN M. BENNETTS, in her official capacity as      )
Ada County Prosecuting Attorney,                  )
                                                  )
                         Defendants.              )
______________________________________

       COMES NOW, Defendants Ada County and Jan M. Bennetts, in her official capacity as

Ada County Prosecuting Attorney, by and through their counsel of record, the Ada County

Prosecuting Attorney’s Office, and hereby moves this Court for an Order sealing from the public the

Declaration of David A. Roscheck and Exhibit A thereto.




MOTION TO SEAL – PAGE 1
         Case 1:19-cv-00040-REB Document 29 Filed 02/12/19 Page 2 of 2



       This Motion is made upon the grounds and for the reasons that the Declaration and attached

Exhibit A contain information regarding an ongoing criminal prosecution.

       DATED this 12th day of February, 2019.

                                             JAN M. BENNETTS
                                             Ada County Prosecuting Attorney


                                             By: /s/ David A. Roscheck__________________
                                                     David A. Roscheck
                                                     Deputy Prosecuting Attorney


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th day of February, 2019, I served a true and correct
copy of the foregoing MOTION TO SEAL to the following person(s) by the following method:

Elijah M. Watkins                                           _____   Hand Delivery
Anna E. Courtney                                            _____   U.S. Mail
Wendy J. Olson                                              ___x_   Email
Stoel Rives LLP                                             _____   Electronic Filing
101 S. Capitol Blvd., Ste. 1900
Boise, ID 83702
elijah.watkins@stoel.com
anna.courtney@stoel.com
wendy.olson@stoel.com

Merritt L. Dublin                                           _____   Hand Delivery
Cynthia Yee-Wallace                                         _____   U.S. Mail
Attorney General’s Office                                   ___x_   Email
Criminal Law Division/Idaho State Police                    _____   Electronic Filing
700 S. Stratford Dr.
Meridian, ID 83642
merritt.dublin@isp.idaho.gov
cynthia.wallace@ag.idaho.gov

                                           /s/ Candace McCall
                                               Candace McCall, Legal Assistant




MOTION TO SEAL – PAGE 2
